DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 2, 3, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VILLEROY DE GALHAU et al. (US 2015/0013386) in view of DEMOTT et al. (WO 2015/014921).
Villeroy teaches a submerged combustion melter comprising a melter wall (9) having an internal melter surface, submerged burners (para. 0032), and a material feeding system (see figures 1 and 2). Villeroy teaches the material feeding system comprising a substantially horizontal feeding barrel (1) having a barrel diameter and a longitudinal barrel axis, wherein the substantially horizontal feeding barrel is configured to feed solid material through the melter wall into a melt flow of a melt in the melter below a melt level of the melt (see figures 1 and 2, feeding material below melt level 11).  Villeroy teaches the substantially horizontal feeding barrel comprises a material input opening (12) and a material output opening (10), the material output opening leading into the melt in the melter (see figures 1 and 2) and an internal feeder configured to push solid material loaded through the material input opening in the direction of the longitudinal barrel axis toward the material output opening (see figures 1 and 2), wherein the internal feeder is a feeding piston comprising a piston head or a feeding screw (para. 0018).
Villeroy does not disclose the distance or diameter of the feeding barrel. Villeroy teaches that the cooling head distances and shelters the batch charger nose from excessive thermal stresses (para. 0013) which indicates that the substantially horizontal feeding barrel must have a sufficient distance to avoid excessive thermal stresses. It would have been obvious to one of ordinary skill in the art that a distance from the internal melter surface of two to ten times the diameter of the substantially horizontal feeding barrel would have been achieved through routine experimentation by optimizing the thermal operation of the batch charger.
Villeroy is silent to the distance of the burners from the melter wall. 
Demott teaches a submerged combustion melter. Demott teaches a melter wall having an internal melter surface and burners which are at a distance of about 250-750 mm from the melter wall (para. 0028). It would have been obvious to one of ordinary skill in the art to use the distance suggested by Demott in the apparatus of Villeroy because Demott teaches that this distance range prevents damage to the side walls and prevents undesirable melt flows which may lead to reduced homogeneity of the melt (para. 0028).
Regarding claim 2, Demott teaches the melt chamber walls comprises two steel walls separated by a circulating cooling liquid comprising water (para. 0042). It would have been obvious to one of ordinary skill in the art to modify the feeding barrel of Villeroy to use the steel walls with cooling liquid structure of Demott because Villeroy teaches that excessive thermal stresses are a concern with the feeding system (para. 0013).
. (Previously presented) The melter of claim 15, wherein the substantially horizontal feeding barrel 
Regarding claim 3, Villeroy teaches a material charge chute (12) is operably connected to the material input opening.  
Regarding claim 5, Villeroy teaches the feeding piston is a hydraulically activated feeding piston (para. 0018).  
Regarding claim 17, Villeroy does not disclose the distance or diameter of the feeding barrel. Villeroy teaches that the cooling head distances and shelters the batch charger nose from excessive thermal stresses (para. 0013) which indicates that the substantially horizontal feeding barrel must have a sufficient distance to avoid excessive thermal stresses. It would have been obvious to one of ordinary skill in the art that a distance from the internal melter surface of three to six times the diameter of the substantially horizontal feeding barrel would have been achieved through routine experimentation by optimizing the thermal operation of the batch charger.

Claim(s) 7, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VILLEROY DE GALHAU et al. (US 2015/0013386) in view of DEMOTT et al. (WO 2015/014921) as applied to claims 15, 2, 3, 5, and 17 above, and further in view of LABROT et al. (US 6,532,768).
Villeroy as modified by Demott teaches a submerged combustion melter with material feeding system.
Labrot teaches a melter having a material feeding system having a screw feeder (52) and a second screw feeder operably connected at the barrel material input opening (col. 19 lines 60-65). It would have been obvious to one of ordinary skill in the art to modify the material feeding system of Villeroy to include the second screw feeder of Labrot because Labrot teaches that the second screw feeder provides a means to vary the flow rate of the material (col. 19 lines 60-65).
Regarding claims 8 and 16, Villeroy teaches that the feeder connected at the barrel material input opening is at an axis positioned perpendicular to the longitudinal barrel axis (see figures 1 and 2) wherein 90° is considered an axis inclined toward the longitudinal axis.  

Response to Arguments
Applicant's arguments filed May 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Villeroy does not teach the claimed invention; however Villeroy has been combined with Demott to teach the new amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741